Citation Nr: 0925083	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for skin disability, to 
include as a result of exposure to herbicides.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to October 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  A Board 
videoconference hearing was held in January 2009; a 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that it was impermissible for the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The February 2008 supplemental statement of the case was the 
last time the RO made a determination concerning the 
Veteran's entitlement to the benefits currently on appeal.  
Since then, in March 2009, the Veteran has submitted 
additional evidence, which is pertinent to all three of 
claims but has not submitted a waiver of initial 
consideration by the RO.  The Board sought clarification from 
the Veteran as to whether he wished to waive RO consideration 
through a May 2009 letter but did not receive a response.   
Consequently, as the newly submitted evidence has not been 
considered by the RO, and the Veteran has not waived initial 
RO consideration of it, it must be reviewed by the RO before 
it can be reviewed by the Board.  Thus, a Remand is necessary 
for RO review.

The Board also notes that the Veteran has alleged that he had 
temporary duty in Vietnam.  The RO sought verification of 
Vietnam service from the service department but was informed 
in April 2004 that there was no evidence in the Veteran's 
file that he served in Vietnam.  The RO also did obtain 
selected pages from the Veteran's personnel file in 
conjunction with the Veteran's claim for PTSD but did not 
obtain the complete personnel file.  As this case is being 
remanded anyway, the RO should obtain the Veteran's complete 
personnel file and review it for any indication of temporary 
duty in Vietnam.  

In regard to the Veteran's claim of service connection for 
PTSD, it does not appear that the Veteran has provided any 
specific information concerning stressor events in service.  
On remand, the RO should provide the Veteran an additional 
opportunity to identify such specific events.  

In regard to the Veteran's claim for service connection for 
skin disability, the Board notes that the Veteran was awarded 
service connection for seborrheic dermatitis in March 1973, 
with a noncompensable rating assigned, and it appears that he 
may still have this malady.  Thus, on Remand the RO should 
clarify whether he is seeking service connection for a skin 
disability other than seborrheic dermatitis.  

  Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of private treatment 
or evaluation he has received for his 
claimed disabilities and should secure 
copies of complete records of the 
treatment or evaluation (which are not 
already of record) from all sources 
identified.  The RO should also obtain all 
VA treatment records related to the 
Veteran's claimed disabilities from 
January 2008 forward.  The RO should also 
have the Veteran clarify whether he is 
seeking service connection for a skin 
disability other than seborrheic 
dermatitis.

2.  The RO should ask the Veteran to 
provide any information he can regarding 
stressor events he experienced in service 
and any additional information regarding 
his alleged temporary duty in Vietnam.  

3.  The RO should obtain a copy of the 
Veteran's complete personnel file and 
review it to determine whether it provides 
any indication of TDY in Vietnam.  

4.  If the completion of the above action 
steps suggests any further development, 
such as requests for information to other 
sources to attempt to verify TDY in 
Vietnam and/or requests for information to 
other sources (including JSRRC) to attempt 
to corroborate reported stressors, such 
development should be completed.  
Additionally, if the RO's development 
actions suggest the need for a VA 
examination in relation to any of the 
Veteran's claims, such examination should 
be provided. 

5.  After all necessary development is 
complete, the RO should readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

